internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 5-plr-120264-98 date date legend agency partnership general_partner city city city state state a b plr-120264-98 c d e f g h i j k l dear this letter responds to your authorized representative’s letter dated a and subsequent correspondence on behalf of the agency partnership and general_partner requesting a ruling under sec_42 of the internal_revenue_code and sec_1 b of the income_tax regulations to allow agency partnership and general_partner to correct an administrative error or omission in an allocation of low-income_housing_credit dollar amounts the internal_revenue_service district_office that will have examination jurisdiction over partnership is located in city the internal_revenue_service district_office that will have examination jurisdiction over general_partner is located in city the relevant facts as represented in your submission is set forth below facts agency is a state agency responsible for assigning federal low-income_housing tax_credits to the owners of low-income_housing projects which are developed in state partnership is a state limited_partnership formed by general_partner in b to be the owner of a low-income_housing project developed by general_partner in city plr-120264-98 general_partner is a state corporation engaged in the business of developing low-income_housing projects on c general_partner submitted to agency a rental housing programs application form pursuant to the application form general_partner sought the reservation of dollar_figured of low-income_housing tax_credits in connection with general partner’s development of a low-income_housing project in city the application provided that the proposed project would consist of e three-story residential buildings to be owned by partnership by letter dated f agency notified general_partner of its approval of a reservation of dollar_figured in low-income_housing tax_credits from its b authority under sec_42 prior to the commencement of construction general_partner in its capacity as general_partner of partnership modified the site development plan to allow for either h one and two-story buildings rather than the e originally contemplated three-story buildings on g partnership and agency entered in to a b low-income_housing tax_credit carryover allocation agreement pursuant to sec_42 under the terms of the carryover allocation agency based upon erroneous information inadvertently and unintentionally supplied to it by the developer assigned a building_identification_number bin to each of the e buildings originally contemplated to be built and it allocated the dollar_figured on a project basis with no specific amount allocated to any particular building notwithstanding the fact that the project had been reconfigured to include h buildings rather than e thereafter construction began the intent of partnership and general_partner was to change the number of bins from e to h and allocate the credit reservation among the h buildings as determined in the revised site plan between i and j each of the h constructed buildings were placed_in_service on k general_partner submitted to agency various documents comprising general partner's low-income_housing tax_credit final cost certification for the project in its submission general_partner described a change to its application form filed with agency namely that the number of residential buildings comprising the project had been increased from e to h in assembling its final cost certification to agency general_partner discovered the administrative error reflected in the carryover allocation agreement namely agency's assignment of only e bins rather than h bins and its allocation of tax_credits among e buildings rather than the h buildings that actually were constructed in accordance with the regulations promulgated under sec_42 agency partnership and general_partner seek to correct this administrative error by amending the carryover plr-120264-98 allocation to include h bins rather than e bins to reflect that the project consists of h buildings rather than e buildings agency represents that the fact that the project will have h buildings instead of e buildings does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency’s b allocation round nor any other aspect of the carryover allocation for the project ruling requested it is respectfully requested that the following ruling be issued that agency be permitted to amend the b project-based carryover allocation to include l additional bins to the e bins originally assigned to the project representing the l buildings which were constructed in excess of the e buildings originally contemplated and which are currently part of the project as required under sec_1_42-13 agency partnership and general_partner hereby agree to such conditions as the secretary considers appropriate if the above ruling_request is granted law and analysis under sec_42 state and local housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that creates a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 general_partner committed an administrative omission when it failed to inform agency that the composition of the buildings in the project had changed we do not believe that this error was a misinterpretation of the applicable rules and regulations under sec_42 this omission created a document ie carryover allocation that inaccurately reflects the intent of agency partnership and general_partner at the time the document was originally completed the intent of agency was to allocate the same amount of credit to the project notwithstanding the number of buildings in the project further the change does not affect the amount of housing_credit_dollar_amount allocated to the project nor the ranking of the project in agency's b allocation round nor any other aspect of the carryover allocation for the project thus a correctable administrative omission occurred in this situation plr-120264-98 under the represented facts the b carryover allocation is the credit allocating document under sec_1_42-13 the secretary must pre-approve a correction of an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated to a building or project this correction would involve a numerical change to the credit_amount allocated to the e buildings in the project that received bins after applying the relevant law and regulations to the facts submitted and the representations set forth above we rule as follows general_partner on behalf of partnership committed an administrative omission when it failed to inform agency at or before the time the carryover allocation was made that it had revised the project's site development plan to include l additional buildings because of that administrative omission the carryover allocation inaccurately reflects the intent of agency partnership and general_partner as of the time the carryover allocation was executed agency partnership and general_partner requested approval within a reasonable period of time after they became aware of the administrative error and agency will issue bins to the additional l buildings added to the project under the project's revised site development plan to correct this administrative omission agency must do the following amend the carryover allocation to include a bin for each of the h buildings in the project on the amended carryover allocation agency should indicate that it is making the correction under sec_1_42-13 and attach a copy of the amended carryover allocation to an amended form_8610 and file the amended form_8610 when completing the amended form_8610 agency should follow the specific instructions on the form_8610 under the heading amended reports no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether plr-120264-98 the project qualifies for the low-income_housing_credit under sec_42 this ruling is directed only to agency partnership and general_partner sec_6110 provides that it may not be used or cited as precedent sincerely yours susan reaman susan reaman chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
